DETAILED ACTION
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/6/2021 has been entered.
Response to Amendment
4.	In response to the amendment received on 12/6/2021:
Claims 1-11 are pending in the current application.  Claims 1-11 have been amended.
The core of the previous prior art-based rejections have been maintained in light of the amendment with some wording changes made to reflect the amendment.  All changes made to the rejection are necessitated by the amendment.  
Claim Interpretation
5.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “wherein the at least one multi-layer film comprises or the two multi-layer films comprise a laminate comprising a first plastic film, an enforcement layer connected thereto, a metal film connected to the enforcement layer, or a metalized further plastic film connected to the enforcement layer, and wherein the enforcement layer is arranged between the first plastic film and the metalized further plastic film” but this language is unclear.  It is written as a list of alternatives and so it is unclear what films and layers are actually required by the claim.  Claims 2-11 are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
7.	Claims 1-3, 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ng US PG Publication 2005/0089750 in view of Hamada US PG Publication 2004/0004461.
Regarding Claim 1-3 and 5-6, Ng discloses a rechargeable battery 40 having at least one cell 15 for storing electrical energy (intended use and inherent to the apparatus) and at least one cooling 30 for cooling or controlling the temperature of the cell 15, wherein the cooling device 30 comprises at least one coolant channel (interior of 30, see e.g. Figs 8-10), wherein the cooling device comprises at least one multi-layer film (e.g. three layer construction, para 0088) or two multi-layer films, and wherein the at least one cooling channel is formed within the at least one multi-layer film or between the two multi-layer films or between the at least one multi-layer film and a metal layer by a partial connection of the at least one multi-layer film or the two multi-layer films or of the at least one multi-layer film to the metal layer since Ng teaches in para 0088 that 30 can be a multilayer film laminate comprising a first plastic (polymer) films and a metallic foil and so the channel is formed within a multi-layer film (see at least Figs 1-13B; paras 0049-0053, 0079, 0087-0098).  Ng teaches the importance of measuring the temperature of individual cells (para 0066-0067) but does not specifically recite that the multi-layer films of cooling device 30 have a sensor element.  However, in the same field of endeavor of a cooling system for a battery, Hamada discloses a rechargeable battery 2 having at least one cell 3 (e.g. each battery 2 of the battery pack 1 has cell 3 with a case such as 3a, 3b, see Fig. 2, para 0029), and at least one cooling device 10 for cooling or controlling the temperature of the cell 3, wherein the cooling device 10 comprises at least one cooling channel (air duct) 9 and a separate temperature sensor element 14 for each cell 3 (meeting Claims 2 and 5) (see at least e.g. paras 0028-0039).  Hamada teaches that this design allows for controlled cooling of the cells (see para 0031).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include in the cooling device of Ng, which comprises a multi-layer film, at least one separate temperature sensor element for every cell because Hamada teaches that this design allows for controlled cooling of the cells in the battery. The skilled artisan would have found it obvious to place the sensors of Hamada on or Claims 3 and 6) in order to make the best use of space in the battery container because the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Regarding Claim 9, Ng discloses that the multi-layer film comprises two polymeric films, i.e. two plastic films, and the at least one sensor element of Ng modified by Hamada could be placed between the two plastic films if the sensor element is placed anywhere between the folds of the cooling device since the two plastic films overlap many times in the folded configuration.  “Between” is a broad term and does not require the sensor to be formed directly in between the plastic films, e.g. with the intervening metal foil layer.  
8.	Claims 4, 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ng US PG Publication 2005/0089750 in view of Hamada US PG Publication 2004/0004461, as applied to Claim 1, and further in view of Fagart WO2017/108581.
Regarding Claims 4 and 7, Ng modified by Hamada fails to specifically disclose that the sensor element is a thin layer sensor element.  However, Fagart discloses a rechargeable battery having at least one cell (each battery block 12 has stacked battery cells, para 0034) and at least one cooling device including (air blower) 20 for cooling or controlling the temperature of the cell, wherein the cooling device comprises a temperature sensor that is used to control operation of the cooling means wherein the temperature sensor 34 of temperature control unit 22 comprises surface-mount NTC temperature sensors (a thin layer sensor element, meeting Claim 4) disposed in a multilayer film and wherein the temperature sensors are connected to electrically conductive 38 (conducting path, meeting Claim 7) that communicate temperature information to the cooling control unit, wherein Fagart teaches that this temperature control unit comprising sensor that is part of a multi-layer film is advantageous in that the insulative layers provide electrical insulation, the height profile of the temperature control unit is small, the sensor is protected by epoxy resin by withstanding compression load, and electrically conductive tracks are protected from corrosive atmosphere (see at least e.g. Figs 1-5; para 0031, 0038-0045, 0050-0055).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use the temperature control unit of Fagart, including the low profile, multi-layer film encapsulating temperature sensors, in the battery of Ng modified by Hamada because Fagart teaches that this configuration is advantageous in that the insulative layers provide electrical insulation, the height profile of the temperature control unit is small, the sensor is protected by epoxy resin by withstanding compression load, and electrically conductive tracks are protected from corrosive atmosphere.
Regarding Claim 10, Fagart discloses a metal film (an electrically resistive metal track) is used as a heater and disposed on the first electrically insulating sheet 24 in the temperature control unit 22 which is used in Hamada, as explained above.  Although Ng modified by Hamada and Fagart does not specifically recite that the metal film is arranged on a surface of the multi-layer film facing away from the cell, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to arrange such a film on a surface of the multi-layer film of Ng modified by Hamada and Fagart facing away from the cell in order to provide easy access for repairs or modification of such an electrical connection since the mere rearrangement of parts, without any new or unexpected results, is within the ambit of 
Regarding Claim 11, the skilled artisan would understand that since the at least one sensor unit 34 of Ng modified by Hamada and Fagart is connected by an electrical pathway/trace to the control system that controls cooling based on a temperature detected by the sensor attached to the battery (see at least para 0037 of Hamada), a closed-loop control element is used, and the structure is present that would allow for control of the system based on volume per time of coolant flowing through the coolant channel since any change in flow parameters would include volume per unit time (e.g. stopping and starting flow is related to volume per time of coolant flowing, flow rate is related to volume per time of coolant flowing).  
9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ng US PG Publication 2005/0089750 in view of Hamada US PG Publication 2004/0004461, as applied to Claim 1, and further in view of Lee US PG Publication 2016/0233561.
Regarding Claim 8, Ng modified by Hamada discloses the claimed rechargeable battery as described in the rejection above of Claim 1, which is incorporated herein in its entirety.  Ng modified by Hamada fails to specifically disclose that the at least one sensor element rests directly against one of the cells.  However, Lee teaches that when a temperature sensor is in direct contact with a surface of each battery cell, more accurate temperature measurements are obtained (see para 0008).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to configure the rechargeable battery of Ng modified by Hamada such that the temperature sensor element resists 
Response to Arguments
10.	Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the modified rejection above.  Further, the Office notes that the new limitations added to Claim 1, “wherein the at least one multi-layer film comprises or the two multi-layer films comprise a laminate comprising a first plastic film, an enforcement layer connected thereto, a metal film connected to the enforcement layer, or a metalized further plastic film connected to the enforcement layer, and wherein the enforcement layer is arranged between the first plastic film and the metalized further plastic film” is merely a list of alternatives which then further defined placement of the enforcement layer.  However, there is no requirement of an enforcement layer, as it is listed as an alternative of a first plastic film of the laminate. 
11.	Further, Applicant argues that Hamada teaches a removable temperature detection sensor mounted in a concave in the bottom wall of the battery housing and does not teach a cooling device with at least one sensor element in a multi-layer or two multi-layer films, but this argument is not commensurate in scope with the rejection.  Hamada is not relied upon to teach a cooling element device with at least one sensor element in a multi-layer or two multi-layer films.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
12.	Further, Applicant argues that the arrangement claimed in Claim 1 has reduced thermal expansion including the enforcement layer placement, but this argument is not commensurate in scope with the claims since the enforcement layer is not required in the claims (see above), and because the cited prior art teaches the claimed structure, Applicants arguments of advantages in the confgiruation that are not appreciated by the prior art are not convincing because in response to applicant's arguments, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
 						Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6-3; Alt Fri 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729